DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flugge et al. US Patent No. 9,513,458.
Regarding claim 1, Flugge teaches a locking member (Fig. 24: 300) for locking and centering a threaded lens assembly (Fig. 24: 70) with relation to a lens base (54) comprising: a threaded through hole (Fig. 26: depicts 304 is thread portion of 300) configured to thread onto one of a threaded lens base or the threaded lens assembly (Fig. 24: 332); an interlocking portion (302) configured to engage with a receiving portion (158) of the other of the threaded lens base (54) or the threaded lens assembly, wherein the engagement between the interlocking portion (302) and the receiving portion (158) prevents the threaded lens assembly (70) from rotating with relation to the lens base (col. 15 lines 1-22). 
Regarding claim 2, the locking member of claim 1, wherein the threaded through hole (304) is configured to receive the threaded lens assembly (332) (see Fig. 25: the thread 304 of 300 and the thread 332 of 70 are received each other), wherein rotation of the locking member 
Regarding claim 5, Flugge teaches a lens mounting system (Fig.24: 50) comprising: a lens base (54) having an engagement groove (158) proximal to a first lens base end (top surface of 54), and a mounting portion at a second lens base end (bottom surface of 54), a through hole (Fig. 26: 88) extending from the first lens base (top surface 54) end to the second lens base end (bottom surface 54), the through hole (Fig. 26: 88) being internally threaded (Fig. 26: 98) via first internal threads; 
a lens assembly (Fig. 24: 70) having a lens at a first lens mount end (Fig. 24: top surface of 70), wherein the lens assembly (70) comprises second threads (332) that are configured to be threaded into the first internal threads (98) (see Fig.25: thread 332 threaded with thread 98); and a locking member (300) having a through hole (Fig. 26: depicts 304 is thread portion of 300) having third internal threads (304) that are configured to be threaded onto the second threads (332) of the lens assembly (70) (see Fig. 25: thread 332 threaded with thread 304) and a locking protrusion (302) configured to be received within the engagement groove (158), wherein, when the second threads (332) are threaded into the first internal threads (98), a rotation of the lens assembly (70) in a first direction with relation to the lens base causes a distance between the second lens base end and the first lens mount end to decrease and a rotation of the lens assembly in a second direction, opposite the first direction, with relation to the lens base causes a distance between the second lens base end and the first lens mount end to increase (as shown in Fig. 24 and 25: the distance between the lens assembly 70 and the base 54 are either increased or decreased with respect to the rotation of the bodies). 
Regarding claim 6, Flugge teaches the lens mounting system of claim 5, wherein rotation of the locking member in the first direction with relation to the lens assembly causes the interlocking portion to engage with the engagement groove of the lens base and prevents the lens assembly from rotating with relation to the lens base (as shown in Fig. 25: locking member 302 engaged with groove 158). 
Regarding claim 10, Flugge a lens base (Fig. 24: 54) configured to receive a lens assembly (70) comprising: a first base end (top surface of 54); a mounting portion at a second base end (bottom surface of 54); a threaded through hole (Fig. 26: clearly depicts the threaded through hole 98) extending from the first end of the lens base to the second end of the lens base (as shown in Fig. 26: the threaded through hole 98 extends from top to the bottom of base 54), wherein the through hole is internally threaded (as shown in Fig. 26: base 54 has an internal thread 98) via first internal threads; and an engagement groove (158) proximal to the first end (see Figs. 24 and 26). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugge as applied to claims 1, 5 and 10 above, and further in view of Zimmerman et al. US 2019/0117412.
Regarding claim 4, Flugge teaches the locking member of claim 1, except for wherein locking member further comprises a circular locking member ridged portion configured to 
Flugge and Zimmerman are related with respect of locking mechanism. 
Zimmerman teaches locking member ridged portion configured to intermesh with base ridge portion (Fig. 6: base 130 having a circular locking member ridged portion 140 and a locking member 150 having a circular locking member ridged portion 160) and wherein the intermeshing between the locking member ridged portion and the base ridge portion prevents rotation of the locking member with respect to the base (para [0040] and Figs.4 and 9: depicts intermesh of 140 and 160). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the locking member of Flugge by utilizing the claimed circular ridged portion as taught by Zimmerman in order to prevent rotation of the locking member and the base so that to provide secure fastening of the lens assembly with the base member. 
Regarding claim 9, Flugge teaches the lens mounting system of claim 5, wherein locking member further comprises a circular locking member ridged portion and a lens base ridged portion configured to intermesh with the locking member ridged portion, wherein the intermeshing between the locking member ridged portion and the lens base ridge portion prevents rotation of the locking member with respect to the lens base. 
Flugge and Zimmerman are related with respect of locking mechanism. 
Zimmerman teaches locking member ridged portion configured to intermesh with base ridge portion (Fig. 6: base 130 having a circular locking member ridged portion 140 and a locking member 150 having a circular locking member ridged portion 160) and wherein the 
Regarding claim 12, Flugge teaches the lens base of claim 10 further comprising a lens base ridged portion at the first end of the lens base, wherein the lens base ridged portion is configured to intermesh with a circular locking member ridged portion of a locking member, wherein the intermeshing between the locking member ridged portion and the lens base ridged portion prevents rotation of the locking member with respect to the lens base.
Flugge and Zimmerman are related with respect of locking mechanism. 
Zimmerman teaches locking member ridged portion configured to intermesh with base ridge portion (Fig. 6: base 130 having a circular locking member ridged portion 140 and a locking member 150 having a circular locking member ridged portion 160) and wherein the intermeshing between the locking member ridged portion and the base ridge portion prevents rotation of the locking member with respect to the base (para [0040] and Figs.4 and 9: depicts intermesh of 140 and 160). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the locking member of Flugge by utilizing the claimed circular ridged portion as taught by Zimmerman in order to prevent rotation of the locking member and the base so that to provide secure fastening of the lens assembly with the base member. 
Allowable Subject Matter
Claims 3, 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the locking member of claim 1, wherein the thread of the threaded through hole has a major diameter and a minor diameter and the threaded through hole extends from a first surface at a locking member first end to a second surface at a locking member second end, and wherein the interlocking portion comprises a plurality of locking protrusions protruding from the locking member second end, wherein the plurality of locking protrusions are arranged around the through hole at a locking protrusion diameter that is greater than the major diameter of the thread of the threaded through hole. 
Regarding claim 7, the lens mounting system of claim 5, wherein the lens base further comprises a ramp region that tapers from a decreased diameter at the first lens base end of the lens base to a second greater diameter at a location proximal to the engagement groove. 
Regarding claim 8, the lens mounting system of claim 5, wherein the third internal thread of the threaded through hole of the locking member has a major diameter and a minor diameter, and the threaded through hole extends from a first surface at a locking member first end to a second surface at a locking member second end, and wherein the interlocking portion comprises a plurality of locking protrusions protruding from the locking member second end, wherein the plurality of locking protrusions are arranged around the through hole at a locking protrusion diameter that is greater than the major diameter of the thread of the threaded through hole. 
Regarding claim 11, the lens base of claim 10 further comprising a ramp region that tapers from a decreased diameter at the first end of the lens base to a second greater diameter at a location proximal to the engagement groove. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 106338806A: teaches a lens mount system comprising a locking member. 
US 2017/0139226: teaches a lens mount system comprising a locking member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872